Case 2:16-cv-06599-SJO-FFM Document 64-2 Filed 06/11/19 Page 1 of 2 Page ID #:750




    1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
          A Limited Liability Partnership
    2     Including Professional Corporations
      GREGORY F. HURLEY, Cal. Bar No. 126791
    3 ghurley@sheppardmullin.com
      MICHAEL J. CHILLEEN, Cal. Bar No. 210704
    4 mchilleen@sheppardmullin.com
      BRADLEY J. LEIMKUHLER, Cal. Bar No. 261024
    5 bleimkuhler@sheppardmullin.com
      650 Town Center Drive, 10th Floor
    6 Costa Mesa, California 92626-1993
      Telephone: 714.513.5100
    7 Facsimile: 714.513.5130
    8 Attorneys for Defendant,
      DOMINO’S PIZZA LLC
    9
   10                                  UNITED STATES DISTRICT COURT
   11                 CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   12
   13 GUILLERMO ROBLES,                              Case No. 2:16-cv-06599
                                                     Hon. S. James Otero
   14                     Plaintiff,
                                                     DECLARATION OF BRADLEY J.
   15            v.                                  LEIMKUHLER IN SUPPORT OF
                                                     DEFENDANT DOMINO’S PIZZA
   16 DOMINO’S PIZZA LLC,                            LLC’S MOTION FOR STAY
   17                     Defendant.
                                                     Date: July 15, 2019
   18                                                Time: 10:00 a.m.
                                                     Ctrm.: 10C
   19
   20                                                Action Filed: September 1, 2016
                                                     Trial Date:   March 24, 2020
   21
   22
   23
   24
   25
   26
   27
   28
                                                                          Case No. 2:16-cv-06599
        SMRH:4847-9693-2249.1                                       LEIMKUHLER DECLARATION
Case 2:16-cv-06599-SJO-FFM Document 64-2 Filed 06/11/19 Page 2 of 2 Page ID #:751




    1                           DECLARATION OF BRADLEY J. LEIMKUHLER
    2            I, Bradley J. Leimkuhler, declare as follows:
    3            1.       I am an attorney duly admitted to practice before this Court. I am an
    4 associate with Sheppard, Mullin, Richter & Hampton LLP, attorneys of record for
    5 Defendant, DOMINO’S PIZZA LLC (“Defendant”). If called as a witness, I could
    6 and would competently testify to all facts within my personal knowledge except
    7 where stated upon information and belief. This declaration is submitted in support
    8 of Defendant’s Motion For Stay (“Motion”).
    9            2.       Attached to this Declaration as Exhibit A is a true and correct copy of a
   10 complaint dated April 24, 2019 from the action entitled The People of the State of
   11 California v. James Rutherford, et al., Superior Court of California for the County
   12 of Riverside Case No. RIC 1902577.
   13            3.       Before bringing this Motion, I met and conferred with counsel for
   14 Plaintiff Guillermo Robles (“Plaintiff”) to discuss the substance of this Motion and
   15 any potential resolution. On May 23, I emailed Plaintiff’s counsel asking if they
   16 would stipulate to a stay of this action or provide me with a time to further meet and
   17 confer. On June 3, Tristan Jankowski, counsel for Plaintiff, informed me via email
   18 that Plaintiff would not agree to a stay. Attached to this Declaration as Exhibit B is
   19 a true and correct copy of my email correspondence with Plaintiff’s counsel. On
   20 June 4, I spoke via telephone with counsel for Plaintiff, Michael Manning, to further
   21 discuss the grounds for Domino’s anticipated motion. Mr. Manning reiterated that
   22 Plaintiff would not agree to a stay, necessitating this motion.
   23                     I declare under penalty of perjury under the laws of the United States of
   24 America that the foregoing is true and correct.
   25                     Executed on this 7th day of June, 2019, at Costa Mesa, California.
   26
   27                                                   /s/ Bradley J. Leimkuhler
                                                        Bradley J. Leimkuhler
   28

                                                      -1-                       Case No. 2:16-cv-06599
        SMRH:4847-9693-2249.1                                             LEIMKUHLER DECLARATION
